Affirmed and Opinion filed October 10, 2002








Affirmed and Opinion filed October 10, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00791-CR
____________
 
DAN DENNY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 183rd District Court
Harris County, Texas
Trial
Court Cause No. 702,698
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted of the offense of
robbery.  In accordance with the jury
verdict, the trial court sentenced appellant on May 1, 2001, to confinement
for  forty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  The trial court also made an affirmative
finding that appellant was sane at the time of the offense.  Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 10, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do not publish C Tex. R. App. P. 47.3(b).